DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4-19,26 are rejected under 35 U.S.C. 103 as being unpatentable over van den Top (US 20130340329 A1) in view of Toto (US 20110131875 A1).
 For claim 1, van den Top teaches a method for cultivating edible fungi, on a commercial site, the method comprising: for at least a set of cultivation cells for cultivating edible fungi, the set of cultivation cells comprising a first cultivation cell (59), a second cultivation cell (can be either 58 or one of the double harvesting space 51 as stated in para. 0051), a third cultivation cell (either 51 or the other double harvesting space 51 per para. 0051): 
distributing a cultivation cycle comprising, in succession, one or more preparatory phases (at nursery space 59) and two or more harvesting phases (at harvesting space 51) over the first, the second, and the third cultivation cells by: 
conducting at least a first of the one or more preparatory phases in the first cultivation cell (para. 0049-0052, the substrate and mushrooms are prepared in the first cell 58); 
moving cultivation from the first cultivation cell to the second cultivation cell (para. 0050, moving with the geotextile);
moving the cultivation from the second cultivation cell to the third cultivation cell (moving from either 58 or one of the double harvesting space 51 as stated in para. 0051 to either 51 or the other double harvesting space 51 per para. 0051); and 
conducting at least another of the two or more harvesting phases in the third cultivation cell (harvesting phases are conducted at 51 or the double harvesting space 51 as stated in para. 0051), 
wherein the edible fungi comprises mushrooms (van den Top’s invention is for mushrooms), and 2Application Serial No.Attorney Docket No. 16/603,4777020-574wherein each of the first, the second, and the third cultivation cells comprises beds and a substrate arranged in the beds (each of the cells has beds and substrate per para. 0049-0052).  
However, van den Top is silent about conducting at least a first of the two or more harvesting phases in the second cultivation cell.
 	Toto teaches a method for cultivating edible fungi where he discussed that it is well known in cultivation of mushrooms that one performs the flash step which is the first picking or harvesting of the mushrooms before the final harvesting in para. 0002. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of conducting at least a first of the two or more harvesting phases such as the flash step per teaching of Toto in the second cultivation cell of van den Top in order to harvest those mushrooms that matured quicker than the other mushrooms because of different growth timing for each mushroom development. 
For claim 2, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the cultivation takes place on the substrate, and wherein the substrate is moved with the cultivation when the cultivation is moved between at least two of the first, the second, and the third cultivation cells (para. 0049-0052 of van den Top; the substrate is moved with the geotextile).  
For claim 4, van den Top as modified by Toto teaches the method according to claim 2, and further teaches wherein, in one or more of the first, the second, and the third cultivation cells, two or more layers of the beds are arranged on top of each other (van den Top teaches layers as shown in fig. 5).  
For claim 5, van den Top as modified by Toto teaches the method according to claim 4, and further teaches wherein, in the first cultivation cell, several layers of the beds are placed above each other (van den Top teaches layers as shown in fig. 5), but is silent about wherein, in the second cultivation cell, the beds are disposed in only one layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beds are disposed in only one layer in the second cultivation cell of van den Top as modified by Toto, depending on the user’s preference based on space availability. 
 	For claim 6, van den Top as modified by Toto teaches the method according to claim 4, and further teaches wherein, in the third cultivation cell, several layers of the beds are placed above each other (van den Top teaches layers as shown in fig. 5).  
	For claim 7, van den Top as modified by Toto teaches the method according to claim 2, and further teaches wherein mats are used for the cultivation and the substrate is arranged on the mats (geotextile per para 0050 of van den Top).  
	For claim 8, van den Top as modified by Toto teaches the method according to claim 7, and further teaches wherein, when moving the cultivation between at least two of the first, the second, and the third cultivation cells, the mats and the substrate are moved together (para. 0050 of van den Top).  
	For claim 9, van den Top as modified by Toto teaches the method according to claim 7, and further teaches wherein each of the first, the second, and the third cultivation cells comprises one or more of the mats, and wherein, when the substrate is moved between a given cultivation cell and another given cultivation cell, the substrate that is situated on the mats of the given cultivation cell is placed on the mats of the another given cultivation cell (para. 0050 of van den Top).
	For claim 10, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the first, the second, and the third cultivation cells are substantially in line with each other (as shown in fig. 5 of van den Top), to optimize
	For claims 11 & 12, van den Top as modified by Toto teaches the method according to claim 1, but is silent about wherein an amount of time the cultivation spends in the first cultivation cell substantially corresponds to an amount of time the cultivation spends in the second cultivation cell, wherein the amount of time is 2 weeks.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an amount of time of 2 weeks the cultivation spends in the first cultivation cell of van den Top as modified by Toto substantially corresponds to an amount of time the cultivation spends in the second cultivation cell of van den Top as modified by Toto, depending on the mushrooms being grown and the growth rate of the mushrooms.
	For claim 13, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein, after the cultivation has been moved from a given one of the first, the second, and the third cultivation cells to another of the first, the second, and the third cultivation cells, the given cultivation cell is filled with a further cultivation that is in an earlier phase of the cultivation cycle (para. 0052 of van den Top teaches the cycle starts again with another batch of mushrooms when the previous batch is completed). However, if applicant does not agree with the examiner interpretation from para. 0052, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, after the cultivation has been moved from a given one of the first, the second, and the third cultivation cells to another of the first, the second, and the third cultivation cells, the given cultivation cell is filled with a further cultivation that is in an earlier phase of the cultivation cycle of van den Top as modified by Toto in order to continue the process for the next batch of mushrooms to be grown for mass production. 
	For claim 14, van den Top as modified by Toto teaches the method according to claim 1, is silent about wherein up to 26 cultivations per year occur for the set of cultivation cells.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have up to 26 cultivations per year occur for the set of cultivation cells of van den Top as modified by Toto, depending on the production size and space availability of the production and the amount of mushrooms the user wishes to produce or grow. 
	For claim 15, van den Top as modified by Toto teaches the method according to claim 1, is silent about wherein the cultivation is distributed over only the first, the second, and the third cultivation cells, wherein the one or more preparatory phases take place in the first cultivation cell, wherein at least one of the two or more harvesting phases takes place in the second cultivation cell, and wherein at least another of the two or more harvesting phases takes place in the third cultivation cell.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cultivation is distributed over only the first, the second, and the third cultivation cells, wherein the one or more preparatory phases take place in the first cultivation cell, wherein at least one of the two or more harvesting phases takes place in the second cultivation cell, and wherein at least another of the two or more harvesting phases takes place in the third cultivation cell in the method of van den Top as modified by Toto, depending on the user’s preference to select which cells to perform more than one of the phases and depending on the growth rate of the mushrooms in order to perform more than one harvesting phases (especially as stated by Toto that the harvesting can be repeated as needed per para. 0031).  
	For claim 16, van den Top as modified by Toto teaches the method according to claim 1, but is silent about wherein a commercial site comprises a plurality of sets of the cultivation cells, and wherein several cultivations in the plurality of the sets that are in an identical cultivation cycle phase occur simultaneously.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of van den Top as modified by Toto be operated in a commercial site comprises a plurality of sets of the cultivation cells, and wherein several cultivations in the plurality of the sets that are in an identical cultivation cycle phase occur simultaneously, depending on the user’s preference for mass production of the mushrooms, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	For claim 17, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the edible fungi are picked by machine (2 of van den Top), during at least a last of the two or more harvesting phases.  
	For claim 18, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the edible fungi are picked by machine during the one or more harvesting phases taking place in the third cultivation cell (as shown in fig. 5 of van den Top with ref. 2 being the machine).  
	For claim 19, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein the edible fungi are picked by hand during the at least the first of the two or more harvesting phases taking place in the second cultivation cell (para. 0022,0045 of van den Top gives one the option to manual harvesting; also, during the flash step as modified by Toto, it would be more feasible to manual harvest).  
	For claim 26, van den Top as modified by Toto teaches the method according to claim 1, and further teaches wherein each of the first, the second, and the third cultivation cells is disposed in a separate climate-controlled room (para. 0051 of van den Top teaches the spaces or cells should be separated to prevent contamination from pathogens).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4-19,26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643